The opinion delivered by Ch. J. Savage, is a clear and able exposition of the English and American cases on this subject.
He says: “ My conclusions upon the whole case are these:
“ I. That the legacy of $20,000 and its interest became vested in the legatee, because, 1. It was separated from the estate of the testator. 2. It was invested in the name or for the benefit of the legatee. 3. The testator appointed guardians to manage his daughter’s estate. 4. The interest was given to her use. 5. It is to be paid at 21, and be at her own absolute disposal.
“ II. That the legacy having vested, it was not divested by the limitation over, because the absolute properly passed by the will; it was not given to the legatee for life, but to be at her own free and absolute disposal, after she shall attain the age of 21 years.
“ III. If, however, the will gives E. E. only an estate for life in the first part of the clause, the subsequent limitation over being upon an indefinite failure of issue, is too remote and therefore void as an executory devise.”
The Chancellor in his opinion, (contained in the report,) fully admits that the separation of the legacy from the mass of the estate, &c., rendered it a vested legacy in the daughter, payable at a future day; but subject to the limitation contained in the latter clause of the bequest.” p. 265.
Decree of Chancellor reversed ; 3 judges and 12 senators for reversal, 9 senators for aff.